A. J. WALKER, C. J.
In Daily v. Burke, 28 Ala. 328, it was decided, that the statute giving to judgments, from their rendition, a lien on land, was repealed by the adoption of the Code; and the constitutional power of the legislature to abrogate a lien upon real estate given by the pre-existing law, by the repeal of the law, was treated as a conceded question. We are now invited by the argument of appellant’s counsel to reconsider the question of the power of the legislature to take away the previously acquired lien. That precise point was necessarily involved in the case of Iverson v. Shorter, 9 Ala. 713, and was decided adversely to the view presented by the appellant. That decision was quoted as a precedent, without disapproval, iu Beck v. Burnett, 22 Ala. 822; and in Bugbee v. Howard, 32 Ala. 713, it was expressly approved, in a decision which was made after a careful consideration of the subject.
Such being the state of our decisions, we regard the point, that the legislature may take away a lien given by statute upon real estate, by repealing or modifying the operation of the statute under which it was acquired, as *282res adjudicata in tbis State. We regard the exercise of such a power by the legislature as affecting the remedy only, and as not impairing the obligation of the contract. These views of the law lead us to the conclusion, that the lien of the defendant’s judgment, if not otherwise lost, was at least taken away by the legislature.
The decree of the chancellor is affirmed.